Title: To George Washington from Henry Lee, 4 December 1795
From: Lee, Henry
To: Washington, George


          
            My dear President
            Richmond—Decr 4th 1795
          
          When I reached this place which was as soon as my necessary call at home would permit I gave your letr to Mr Lee who replied to it by the succeeding post affirmatively as I understand.
          You will have heard of the curious resolutions which had passed the house of delegates—the object of which is too plain to doubt—with all proper dispatch they have been attended to by those who considered them as unjust in principle, ungrateful in effect & wicked in their political influence.
          To my very great satisfaction they have issued rightly—this whole day has been spent on one in which the effects of previous proceedings have been done away & virtue has gained a complete victory—I am painfully aflicted in my head from a severe wetting on my last days ride & the extreme mental agitation I have undergone—I can therefore say no more now: by the next mail the resolutions will be officially I expect transmitted to you & will explain themselves. with unalterable & affec: respect I am always yours
          
            H. Lee
          
        